DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in page 5, line7, reference numeral “16a” should be “6a”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE ‘519 (DE 202013007519 U1).
Regarding claim 1, DE shows a furniture drive comprising a drive unit (4) for mounting to the furniture body (2), at least one movable mounted actuating portion (16) for moving the movable furniture part (3), and at least one mounting abutment (11) configured to bear against the furniture body (fig. 4a).  Wherein the mounting abutment, in the pre-fitted state, is mounted pivotably and/or displaceably relative to the drive unit (mounting abutment 11 and the actuating 
As to claim 2, the drive unit of DE has a housing and/or a mounting plate (4a), and the mounting abutment is in the form of a component separate from the housing and/or from the mounting plate.
As to claim 3, the actuating portion (16) is pivotably mounted to the drive unit (lines 7-8 of paragraph [0025]).
As to claim 4, the mounting abutment (11) can be applied to a front face of a wall, or a side wall of the furniture.  The drive unit can be positioned at or in the furniture body at a predetermined mounting position by bearing the mounting abutment against the front face of the wall.
As to claim 5, the mounting abutment is displaceable relative to the drive unit only after an at least partially effected pivotal movement (reversing the pivoting to disengage the mounting abutment from the drive unit.  See paragraph [0027]).
As to claim 15, an article of furniture (1) has at least one furniture drive (fig. 1a). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘519.
DE discloses the invention as claimed.  DE does not specifically point out whether the furniture drive has at least one spring device for applying a force to the actuating portion.  However, the examiner takes Official Notice that furniture drive including at least one spring device to provide a lifting torque to the actuating arm is well known and common in the art (see cited references).  It would have been obvious to one skilled in the art to modify the furniture drive of DE with at least one spring to provide a lifting torque to the actuating arm. 
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
7,500,287 (Brustle) shows an actuating device having a mounting plate for attachment to the side wall of a cabinet.  The mounting plate is pivotable relative to the drive unit.
US 2017/0044812 A1 (Schluge) shows an actuating drive having a wall housing plate for mounting the drive to the side wall of a piece of furniture.

5,056,189 (Brustle et al.) shows a hinge having a pivotal latch for locking a hinge arm to a base plate.
US 9,664,215 B2 (Laird et al.) shows a removable hinge having a pivotal lever to force the cleats into the front face of a cabinet carcass for a detachable attachment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
January 14, 2021